Citation Nr: 1525683	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for type 2 diabetes mellitus.

3.  Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD and reopened the claim for service connection for type 2 diabetes mellitus and then denied the claim on the merits.  The Veteran also initiated an appeal of the denial of an increased rating for bilateral hearing loss, but he did not perfect the appeal.  Instead, he limited his appeal to the issues listed on the title page of the decision.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Pertinent records stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system were considered in adjudicating the claim.


FINDINGS OF FACT

1.  An unappealed and final May 2009 rating decision denied the Veteran's original claim for service connection for type 2 diabetes mellitus.

2.  Evidence received since the May 2009 rating decision is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the clam.

3.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service. 

4.  The Veteran was not exposed to chemical herbicide agents during active service that are presumed to be related to type 2 diabetes mellitus.
 
5.  The evidence does not establish an onset of type 2 diabetes mellitus during active duty or during the one year presumptive period following discharge from service, nor is there a link shown between type 2 diabetes mellitus and active duty.


CONCLUSIONS OF LAW

1.  The criteria are met for reopening the claim of entitlement to service connection for type 2 diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2014).
 
2.  Type 2 diabetes mellitus was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the issue of new and material evidence, as the Board is conceding that such evidence has been submitted to reopen the diabetes claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a July 2011, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA's notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159. 

Service treatment records, service personnel records, and post-service treatment records consisting of VA records have been received.  A VA examination and nexus opinion were not obtained as they were not necessary to decide the claim.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the specific matter decided herein is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasizes that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current type 2 diabetes mellitus to his periods of active service.  Consequently, the second and third elements of the McLendon test have not been met.  The outcome of this matter also largely hinges on the question of whether the Veteran was exposed to chemical herbicide agents.  Such is a factual question that a VA examiner cannot answer.  The absence of a medical examination addressing the claim at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claim on appeal, such that remanding the case for an examination to address this matter would be an unnecessary use of VA resources.

Based on the foregoing, VA has fulfilled its duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.


II. Reopening a Previously Denied Claim

The Veteran is seeking to reopen the claim for service connection for type 2 diabetes mellitus, to include as due to exposure to chemical herbicide agents, which was initially denied in a May 2009 rating decision.  The denial was premised on the lack of evidence that the claimed disability manifested in service or within the first year after the Veteran's separation from service, and that there was no corroboration that the Veteran was exposed to certain chemical herbicide agents presumed to be related type 2 diabetes mellitus by virtue of being in-country in Vietnam during the Vietnam Era.

The Veteran was notified of the denial.  However, no appeal was received from the Veteran and he submitted no additional evidence within a year of the decision.  The May 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).



VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In July 2011, the RO received the Veteran's petition to reopen the claim for service connection for type 2 diabetes mellitus.  He also provided specific information regarding the time period in which he purportedly visited Vietnam in 1973.  See the Report of Contact dated January 2012.

The Board finds this additional information is new and material evidence that raises a reasonable possibility of substantiating the claim for service connection for type 2 diabetes mellitus based on exposure to chemical herbicide agents in Vietnam.  The credibility of the evidence is presumed for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).

Even though the Veteran reported on his initial claim that he flew by helicopter to Da Nang, Vietnam, he did not provide sufficient detail that would allow the RO verify the information.  His January 2012 statement, however, is new because he provided a specific time period that would allow the RO to attempt to corroborate his presence in Vietnam.  It relates to an unestablished fact and raises a reasonable possibility of substantiating the claim because, if verified, it would establish exposure to the herbicide agents that most likely would allow service connection to be granted on a presumptive basis.

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Accordingly, new and material evidence has been received to reopen the claim for service connection for type 2 diabetes mellitus.

Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the veteran is prejudiced thereby).  A review of the May 2012 decision and October 2013 statement of the case shows the RO essentially reopened the claim and considered the Veteran's claim on its merits, therefore the Board may also proceed with adjudicating the claim.

	(CONTINUED ON NEXT PAGE)



III. Service Connection for Diabetes Mellitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus qualifies as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Board first addresses the Veteran's assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to such chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including type 2 diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014).

The Veteran's Form DD 214, service treatment records, and personnel records do not demonstrate that he ever served or had visitation in the Republic of Vietnam during his period of active naval service.  Instead, the records show he served on the USS Inchon (LPH - 12) beginning in March 1972.  

The Veteran only reported one occasion in which he stepped foot in Vietnam, which was in April 1973 when he reportedly flew in a helicopter on a mail run from his ship to Da Nag.  He added that the helicopter received incoming fire from snipers and was slightly damaged.  He described the trip as a fluke that occurred after he told his chief he wanted to fly one time to see what he could see.  During the flight they lost hydraulic fluid due to sniper fire and he was stuck in Da Nang for hours waiting for the helicopter to be repaired.  See March 2011 VA examination.

The RO sought verification from the U. S. Army Joint Service Records Research Center (JSRRC) using the Defense Personnel Records Information Retrieval System (DPRIS) to determine if the Veteran flew into Da Nang in April 1973 in a helicopter that received sniper fire and minor damage.  The response included the 1973 command history for the USS Inchon from January through August 1973.  The history did not document any flights into the Republic of Vietnam and showed the USS Inchon was near Haiphong, North Vietnam from March 4 to March 31, in Subic Bay from April 4 to April 13, arrived in Tonkin Bay April 16 and left on April 17, was east of the demilitarized zone (DMZ) from April 18 to 22, and then in the Philippines for the remainder of the month.  

The National Archives researched the deck logs of the USS Inchon for April 1973 and found no evidence of the incident in question.

In light of the credible, probative evidence from two official sources that the USS Inchon was not near Da Nang in April 1973 and that there is no evidence that the helicopter incident as described by the Veteran occurred, a preponderance of the evidence is against finding the Veteran stepped foot in Vietnam.

Based on other statements he has made, the Veteran also appears to assert that his herbicide agent exposure should be conceded based on the activities of his vessel.  See Notice of Disagreement and Substantive Appeal.  In support of his claim he submitted an undated article that states he was a crewmember of the helicopter carrier, the USS Inchon, that was part of a task force that cleared mines from a North Vietnamese harbor and was anchored off Haiphong Harbor.  In a separate article from a different publication, an excerpt of a letter was printed that was written by the CO Captain of the USS Inchon that described the vessels activities in 1972 and 1973.  He described the mine sweeping activities, and journeys to Subic Bay, Singapore, Tonkin Gulf, and Haiphong Harbor.

The Board does not dispute that the USS Inchon was involved in mine sweeping activities and that it was in the coastal waters of Vietnam.  DPRIS inquiries show the vessel was in the Gulf of Tonkin, Haiphong Harbor, an area near Vinh, and near Hon-La, all of which are in North Vietnam.  For the purposes of presumptive herbicide exposure; however, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).

The listings of ships associated with service in Vietnam and exposure to herbicide agents, while not complete, provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service, which updated its list in December 2014, has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  

The USS Inchon is not one of the vessels specifically recognized as having conducted "brown water" operations in Vietnam.  The record as a whole contains no probative evidence that the Veteran was in the inland waters of Vietnam while aboard the USS Inchon.  In the absence of such evidence, the presumption of herbicide agent exposure does not attach nor does the presumption of service connection for diabetes mellitus.

The Board also considered the presumption for service connection under 38 C.F.R. § 3.309(a), but finds the necessary requirements are not met.  A careful review of the Veteran's service treatment records were negative for any complaints, findings, or diagnosis of type 2 diabetes mellitus and the earliest post-service evidence of the disease is a medical record indicating it was diagnosed in October 2003.  See July 2007 Physician's Statement.  Thus, there is compelling, probative evidence that type 2 diabetes mellitus was not manifested in service or to a compensable degree during the first year after the Veteran's discharge from service.

As the condition was not noted in service and the Veteran has not alleged continuing symptoms since service, service connection under 38 C.F.R. § 3.303 (b) is not warranted.

Type 2 diabetes mellitus is not shown to have manifested until 30 years after the Veteran separated from service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has not presented nor does the record contain any probative evidence to support his contention that his diabetes is related to service, to specifically include exposure to herbicide agents.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render an opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.


The Board finds that a preponderance of the evidence weighs against the claim for service connection for diabetes mellitus and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.


ORDER

Service connection for type 2 diabetes mellitus is denied.


REMAND

The Veteran's substantive appeal indicates he has received VA treatment for PTSD.  Since these records are not located in the claims file, Virtual VA, or VBMS, they must be obtain and associated with the other evidence of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In his substantive appeal, he also asserted that the VA examiner would not allow him to discuss any in-service stressor other than the one that was listed.  He should be afforded another examination to have the opportunity to fully disclose his in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA mental health treatment records not already of record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

a) Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed events other than the incident involving receiving sniper fire while flying to Da Nang in a helicopter.

b) The examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2014).  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

c) For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d) If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders, other than PTSD, and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.  

e) The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

f) Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.
 
4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in April 2014.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


